 Case 19-32214-KRH                      Doc 41 Filed 09/28/19 Entered 09/29/19 00:26:46                         Desc Imaged
                                             Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Lamont Harris                                                Social Security number or ITIN   xxx−xx−8260
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 19−32214−KRH



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Lamont Harris


           September 26, 2019                                             For the court:              William C. Redden
                                                                                                      Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 19-32214-KRH           Doc 41 Filed 09/28/19 Entered 09/29/19 00:26:46               Desc Imaged
                                  Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
        Case 19-32214-KRH              Doc 41 Filed 09/28/19 Entered 09/29/19 00:26:46                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-32214-KRH
Lamont Harris                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: manleyc                      Page 1 of 1                          Date Rcvd: Sep 26, 2019
                                      Form ID: 318                       Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 28, 2019.
db             +Lamont Harris,    612 Chimborazo Boulevard,    Richmond, VA 23223-7531
14829276       +BETTER HOUSING COALITION,    23 WEST BROAD STREET,    RICHMOND, VA 23220-4295
14829268       +DUNLOP FARMS LLC,    101 OLD OAK LANE,    COLONIAL HEIGHTS, VA 23834-1773
14829273       +HENRICO FEDERAL CREDIT UNION,    9401 WEST BROAD STREET,    RICHMOND, VA 23294-5331
14829272       +LAUREN WILLIAMS / HOMETOWN REALTY,     9245 SHADY GROVE ROAD,   MECHANICSVILLE, VA 23116-2890
14829267       +NAVY FEDERAL CREDIT UNION,    1080 TEMPLE AVE,    COLONIAL HEIGHTS, VA 23834-2981
14829271       +ORTHOVIRGINIA,    7858 SHRADER ROAD,    RICHMOND, VA 23294-4222
14829274       +PARTNERS FINANCIAL FEDERAL CREDIT UNION,     400 NORTH 8TH STREET #117,    RICHMOND, VA 23219-4811
14829265       +POSTAL FEDERAL CREDIT UNION,    1601 OWNBY LANE,    RICHMOND, VA 23220-1318
14829270       +UDR INC,   4510 COX ROAD SUITE 105,     GLEN ALLEN, VA 23060-6759
14829275       +VIRGINIA IVF & ANDROLOGY CENTER,     9030 STONY POINT PARKWAY #390,    RICHMOND, VA 23235-1941
14829269        WESTVIEW FINANCIAL SERVICES LLC,     2891, 1068 TEMPLE AVENUE,    COLONIAL HEIGHTS, VA 23834

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBHMATSON.COM Sep 27 2019 07:38:00     Bruce H. Matson,    7204 Glen Forest Drive,
                 Suite 102,   Richmond, VA 23226-3783
14829264       +EDI: CAPITALONE.COM Sep 27 2019 07:38:00     CAPITAL ONE BANK,    1680 CAPITAL ONE DRIVE,
                 MC LEAN, VA 22102-3407
14829266       +EDI: AGFINANCE.COM Sep 27 2019 07:38:00     ONE MAIN FINANCIAL,    798 SOUTHPARK BOULEVARD,
                 COLONIAL HEIGHTS, VA 23834-3615
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 26, 2019 at the address(es) listed below:
              Bruce H. Matson   rtkchallenge@gmail.com, bmatson@ecf.axosfs.com;bhmtrustee@leclairryan.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
                                                                                            TOTAL: 2
